Citation Nr: 0738862	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service connected plantar warts of the feet.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
RO in Columbia, South Carolina, which denied the benefit 
sought on appeal.  

The veteran relocated during the pendency of the appeal.  The 
RO in New York is now the agency of original jurisdiction 
(AOJ).  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  There is no competent and probative evidence of record of 
current plantar warts of either foot, claw foot, or heel 
spurs that are a residual thereof.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected bilateral plantar warts 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.71a including Diagnostic Code 5278 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In this case, in an October 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claim.  The case was last readjudicated in a 
December 2005 supplemental statement of the case (SSOC).  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in April 
2006.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  

Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  




Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service medical 
records; post-service VA treatment records; and the reports 
of VA examination.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2006).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.  

The veteran asserts that he is experiencing daily chronic 
pain as a result of plantar warts.  He additionally contends 
that he developed claw foot as result of altered gait due to 
foot pain.  

Historically, service connection for plantar warts of the 
right great toe was awarded in an August 1979 rating 
decision.  The RO assigned a 10 percent evaluation, effective 
in July 1979.  

The plantar warts have been rated as 10 percent disabling by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5278.  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

Under Diagnostic Code 5278, a 10 percent evaluation is 
assigned for acquired claw foot (pes cavus) with the great 
toe dorsiflexed, some limitation of dorsiflexion at the 
ankle, definite tenderness under the metatarsal heads.  
38 C.F.R. § 4.71a.  

When all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads, 
unilaterally, a 20 percent evaluation is assigned, and 
bilaterally, a 30 percent evaluation is assigned.  Id.   

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the current 10 percent evaluation is 
appropriate and no higher.  38 C.F.R. § 4.7.  

In this regard, VA outpatient treatment records dated between 
2002 and 2003 show the veteran sought treatment for bilateral 
forefoot pain.  The provider noted the veteran was diabetic.  
The veteran had a lift in his right shoe.  There was no 
indication he had plantar warts.  

Upon VA examination in January 2004, the veteran complained 
of daily foot pain and hypersensitivity.  An evaluation of 
the feet showed the toes on both feet were hyperextended.  
There were very small plantar warts on the proximal first 
toes bilaterally, involving less than one percent of the 
total body skin area.  The examiner noted the veteran had 
sequella of walking in an odd fashion that resulted in foot 
deformity as noted and pain.  

Upon VA examination in March 2005, the examiner found no 
evidence of plantar warts or claw foot.  The X-ray studies 
showed evidence of heel spurs; however, the examiner opined 
that it was less likely as not that they were consequent to 
the plantar warts treated while on active duty.  

The examination showed no abnormal motion, crepitus, edema, 
effusion, fatigability of the foot, instability, spasm, 
weakness or painful motion.  The skin was normal, and his 
gait was antalgic.  There was no evidence of abnormal weight 
bearing.  

The dorsiflexion of the great toes was to 80 degrees.  The 
plantar flexion of the great toes was to 25 degrees.  There 
was no additional limitation of motion on repetitive use.  

The examiner noted the veteran reported walking on his heels 
to avoid pain, but the examiner found this was the very gait 
which should have been most painful because of the heel 
spurs.  There was no evidence of malunion or nonunion of the 
tarsal or metatarsal joints.  

The Board has considered functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness; however, there is no evidence that the pain causes 
additional functional loss on repetitive use not contemplated 
by the currently assigned rating for the service-connected 
disability.  

Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) do 
not provide a basis for an increased evaluation.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the appellant of a higher disability 
rating. The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

There is no indication of record that the veteran has 
acquired flatfoot (diagnostic code 5276) or malunion of or 
nonunion of the tarsal or metatarsal bones (diagnostic code 
5283).  38 C.F.R. § 4.71a.  

The veteran has argued for separate 10 percent ratings for 
plantar warts of each foot.  First, the Board would note 
there is no current evidence of plantar warts, but more 
importantly, the diagnostic criteria for the feet assign 
ratings based on the  unilateral and bilateral nature of the 
disability.  Id.   Thus, separate ratings would not be 
warranted.  

The veteran has alternatively argued for separate ratings 
under the diagnostic criteria for the skin; however, there is 
no evidence of record of unstable superficial scars, to 
include those painful on examination, scars causing limited 
motion on an area or areas exceeding 12 square inches (77 sq. 
cm.), or scars in an area or areas of 144 square inches (929 
sq. cm.) or greater.  38 C.F.R. § 4.118.  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than that noted hereinabove.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Entitlement to an evaluation in excess of 10 percent for the 
service connected plantar warts of the bilateral feet is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


